Woodward, J. (concurring):
I do not share in the doubts expressed in the opinion. The case has been tried too often to be reversed because of the weight of evidence. Moreover, the defendant had áll the best of the instructions of the court and the jury have found against him. The provisions of section 372 of the Code of Civil Procedure do not, as assumed in this case, constitute the foundation of adverse possession; they merely go to the question of what may have been possessed — to the quantity of the possession and not to the quality. The language is that “ For the purpose of constituting an adverse possession, by a person claiming title, not founded upon a written instrument, or a judgment or decree, land is deemed to have been possessed and occupied in either of the following cases, and no others: 1. Where it has been protected by a substantial inclosure. 2. Where it has been usually cultivated or improved.” Obviously this does not provide that the mere *747fencing of land by a party constitutes adverse possession. The presumption of law is in favor of possession in subordination to the title of the true owner (Hammond v. Zehner, 21 N. Y. 118, 120; Sanders v. Riedinger, 30 App. Div. 277, 281; affd., 164 N. Y. 564), and the mere construction of a fence by one in possession as tenant for life or at will would not lay the foundation for adverse possession. Where the claim is of adverse possession, in the absence of all paper title, the entry must be in hostility to the true owner, and, as Mr. Justice Story says in Ricard v. Williams (7 Wheat. 107): “The law will never construe a possession tortious, unless from necessity. On the other hand, it will consider every possession lawful, the commencement and continuance of which is not proved to be wrongful. And this upon the plain principle that every man shall be presumed to act in obedience to his duty until the contrary appears. When, therefore, a naked possession is in proof, unaccompanied by evidence as to its origin, it will be deemed lawful and coextensive with the right set up by the party. * * * If it were intended to be argued that he had a fee in the premises, it should have been established by competent proof that he was in possession,- claiming a fee by right or by wrong.”
So, in the case here under consideration, it is not enough to show the erection of a fence in 1885; it should be shown that the fence was erected under a then existing claim of fee, in hostility to the conceded paper title in the plaintiff. The mere erection of the fence proves nothing except the extent of the possession; how the defendant came into that possession does not appear, and without such evidence there is no foundation for his defense of adverse possession. For all that appears, the defendant may have been a tenant by the year or at will, and so the construction of the fence would not be adverse but in subordination of the plaintiff’s title.
I concur in affirmance of the judgment.
Judgment and order unanimously affirmed, with costs.